Cooper, J.,
delivered the opinion of the court.
¥é are not prepared to affirm that no injury resulted to the appellant from the suggestion of the bailiff to the jury that his personal desire was, that they should not longer delay their decision, as he wished to be relieved of further waiting, and by his officious intermeddling in pointing out an instruction (by which the jury was told that it was within its power to find the defendant guilty of murder, and award the punishment of imprisonment for life, instead of capital punishment) upon which, in the opinion of the prosecuting attorney, they would agree upon a verdict.
It is to be hoped that the zeal of the bailiff was abated by his being retired, under the order of the court, to1 the common jail, and that, in his reflections there, it has occurred to him that one on trial for his life has rights which even a bailiff must respect.

Judgment reversed.